Allowable Subject Matter
2.	6-10 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 6, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “wherein the first insulator and the fourth insulator are in contact with each other in a region where the second insulator and the third insulator do not exist” in combination with other limitations as a whole.

The closet prior arts on records are IIDA et al. (US PGPUB 2020/0335630 A1) and references in PTO-892. None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.

Claims 7-10 are also allowed being dependent on allowable claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2897